DETAILED ACTION
This action is in response to application 17/294,019 filed on 05/14/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
5.	Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the limitation "the transport of intensity equation" in line 2; the limitation "the steps" in line 3; the limitation "the optical axis" in line 4; the limitation "the first-order axial differentiation" in line 6; the limitation "the intensity I" in line 6; the limitation "the distance" in line 9; the limitation "the axial direction" in line 10; the limitation "the quantitative phase image" in line 11; the limitation "the quantitative phase ф " in lines 11-12; the limitation "the differential contrast imaging mode" in line 14; the limitation "the intensity image DIC (x,y)" in line 15; the limitation "the DIC imaging theory" in line 16; the limitation "the phase transfer function" in line 17; the limitation "the phase contrast imaging mode" in line 17; the limitation "the intensity image IPC-A(u)" in line 19; the limitation "the intensity image IPC-B(u)" in line 20; the limitation "the phase contrast of apodization method" in line 20; and the limitation "the PC imaging theory" in line 21. There is insufficient antecedent basis for these limitations in the claim. 

	Claim 2 recites the limitation "the following" in line 1; the limitations "the wave number", "the wavelength", and "the gradient operator" in line 6; and the limitation "the inverse Laplacian operator" in line 7. There is insufficient antecedent basis for these limitations in the claim. 

	Claim 3 recites the limitation "the following" in line 1; the limitations "the two beams" in line 6; the limitation "the final differential interference contrast image" in line 7; the limitation "the practical case" in line 8; the limitations "the solution" and "the frequency domain" in line 9; the limitations "the Fourier transform of U(x,y)" and "the Fourier -domain coordinate" in lines 14-15; the limitation "the space-domain coordinate" in line 15; the limitation "the space domain" in line 16; the limitations "the size", "the convexity", and "the object" in line 18; and the limitation "the positive and negative" in line 19; and the limitation "the shadow direction" in line 20. There is insufficient antecedent basis for these limitations in the claim.

	Claim 4 recites the limitation "the realization process" in line 1; the limitations "the optical field" in line 2; the limitations "the focus image" and "the light field" in line 4; the limitations "the amount of shear", "the x-axis", and "the y-axis" in line 7; the limitations "the direction of shear" in line 12; the limitation "the special case" in line 13; the limitation "the case of uniform intensity" in line 14; and the limitation "the case of slowly varying intensity" in line 23. There is insufficient antecedent basis for these limitations in the claim.

Claim 5 recites the limitation "the phase difference plate" in line 3; the limitation "the phase recovery" in line 5; the limitations "the amplitude spectrum distribution" and "the sample" in line 16; the limitations "the amplitude transfer function" and "phase spectrum distribution" in line 17; the limitation "the corresponding frequency shift vector" in lines 18-19; the limitations "the intensity distribution" and "the illumination source" in line 20; the limitations "the pupil function" and "the objective lens" in lines 20-21; the limitation "the conjugate operation" in line 21; the limitation "the background term " in line 22; the limitations "the case of annular phase contrast" and "the light source expression" in line 24; the limitation "annular illumination ode" in line 25; the limitations "the radius" and "the corresponding objective limit" in line 34; the limitation "the outer diameter" in lines 34-35; the limitations "the phase contrast ring" and "the inner diameter" in line 35; the limitation "integration area" in lines 35-36; the limitation "the ring illumination" in line 36; the limitation "the annular phase contrast of AFTPC-A(u) and PTFPC-A(u)" in line 37; the limitation "the resulting" in line 43; and the limitations "the sum" and "the intensity spectra" in line 44. There is insufficient antecedent basis for these limitations in the claim. 

	Claim 6 recites the limitations "the difference", "the former", and "the latter" in line 3; the limitation "the pupil function PPC-B(u)" and "the formula" in line 4; the limitation "the overall outer and inner diameter" in line 19; and the limitation "the phase contrast PC imaging mode" in line 24. There is insufficient antecedent basis for these limitations in the claim.

	Claim 7 recites the limitation "the formula" in line 7. There is insufficient antecedent basis for this limitation in the claim.

6.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For example, independent claim 1 recites “where dz is the distance between the positive image Iz-P and the negative defocus image Iz-N in the axial direction z” drawn to an arbitrary undefined distance measurement between two defined different images in the axial direction z to an otherwise definite expression extends the scope of the expression so as to render it indefinite.
7.	Claim 1 is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example, independent claim 1 recites in step 1 “i.e. acquire three intensity images along the optical axis”; step 2, “that is, the quantitative phase ф is obtained…”; step 3, “i.e. using the quantitative phase image obtained in step 2 to obtain the intensity image DIC (x,y)…”; and step 4, “i.e., use the quantitative phase image obtained in step 2 to obtain the intensity image IPC-A(u)….” drawn to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Correction is required.


Note: Dependent claims 2-7 are also rejected since these claims do not fix the above claim deficiency. The contexts of the claimed invention will be best understood by the examiner if the above limitations are particularly pointed out and the subject matter noted above is distinctly claimed.



Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-7 of the instant application would be allowable provided 35 USC § 112 (b) rejections above are overcome.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Asundi et al. (US Pub. No.: 2016/0139388 A1) discloses methods and systems for transport-of-intensity imaging. 

	Tsuchida et al. (US Pub. No.: 2020/0271910 A1) discloses quantitative phase image generating method, quantitative phase image generating device, and program.

	Waller et al. (US Pub. No.: 2017/0059845 A1) discloses partially coherent phase recovery.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485      
November 3, 2022